Title: To James Madison from Albert Gallatin, 15 August 1807
From: Gallatin, Albert
To: Madison, James



Dear Sir
New York 15th Augt. 1807

I met in New Jersey Capn. Crafts of the Neptune, the vessel on board of which were Martin & Ware when met by the Melampus in the Gulf of Biscay.  I obtained from him the enclosed letter by which it appears that they were not impressed but deserted from the Neptune to the Melampus at Plymouth.
Will it be of any use, if Capn. Crafts happens to come here, to obtain his affidavit of the facts?  He appears in conversation to be a very decent & intelligent man.
Yesterday brought us the news of the Russian defeat of the 14th. June.  We have nothing else here: the people of this city do not appear to me to be in favor of war, & they fear it so much that they have persuaded themselves that there is no danger of that event.  Your’s sincerely

Albert Gallatin

